Case: 19-60568     Document: 00515768430         Page: 1     Date Filed: 03/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 5, 2021
                                  No. 19-60568                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Margarita Ancela Miranda-Valentin; Brener Jafet
   Melendes-Miranda,

                                                                     Petitioners,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A202 146 938
                              BIA No. A202 146 939


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Margarita Ancela Miranda-Valentin and her son, Brener Jafet
   Melendes-Miranda, are natives and citizens of Honduras who petition for
   review of the decision of the Board of Immigration Appeals (BIA) affirming


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60568      Document: 00515768430           Page: 2   Date Filed: 03/05/2021




                                    No. 19-60568


   the denial of their applications for asylum, withholding of removal, and relief
   under the Convention Against Torture (CAT), and dismissing their appeal.
          The petitioners argue that the record contains substantial evidence of
   their well-founded fear of persecution based on their Garifuna race. They
   specifically point to the murder of their family members and Miranda-
   Valentin’s partner who were Garifuna.           Miranda-Valentin’s testimony,
   according to the petitioners, established her fear of returning because the
   individuals who murdered her family members and partner may think she is
   trying to take land back that gangs and drug traffickers stole. The petitioners
   further argue that a gang’s efforts to recruit Melendes-Miranda under threat
   of death, based on his Garifuna status, further contributed to their fear of
   persecution.    Regarding whether Miranda-Valentin could relocate in
   Honduras, the petitioners emphasize her testimony that “there’s no safe
   place over there anymore.” Finally, the petitioners argue that the hardship
   Garifuna in Honduras face is “critical” according to the U.S. State
   Department’s Human Rights Report.
          This court reviews only the BIA’s decision, “unless the IJ’s decision
   has some impact on” that decision, as it did here. Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009). Factual findings are reviewed under the substantial
   evidence standard, and legal questions are reviewed de novo. Rui Yang v.
   Holder, 664 F.3d 580, 584 (5th Cir. 2011) (quoting Zhu v. Gonzales, 493 F.3d
   588, 594 (5th Cir. 2007)). The BIA’s determination that an alien is not
   eligible for asylum or withholding of removal is reviewed under the
   substantial evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006) (first citing Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005); and
   then citing Zamora-Morel v. I.N.S., 905 F.2d 833, 838 (5th Cir. 1990)). Under
   that standard, the petitioner must show that “the evidence is so compelling
   that no reasonable factfinder could reach” a conclusion contrary to that of
   the BIA. Id. (citing Zhao, 404 F.3d at 306). Because the petitioners do not



                                         2
Case: 19-60568     Document: 00515768430             Page: 3   Date Filed: 03/05/2021




                                      No. 19-60568


   raise any arguments as to their request for relief under CAT, they have
   abandoned any argument as to that issue. See Chambers v. Mukasey, 520 F.3d
   445, 448 n.1 (5th Cir. 2008) (citing Cal. Gas Transp., Inc. v. N.L.R.B., 507
   F.3d 847, 852 n.3 (5th Cir. 2007)).
          Although the BIA adopted and affirmed the IJ’s decision—which
   denied the asylum application as untimely and alternatively on the merits—
   the BIA’s decision did not expressly address timeliness. Instead, the BIA
   dismissed the appeal of the denial of the asylum application on the merits.
   Thus, we will review the merits. Cf. Zhu v. Ashcroft, 382 F.3d 521, 527 (5th
   Cir. 2004) (remanding when it was unclear whether the BIA affirmed the IJ’s
   decision on a reviewable basis).
          Substantial evidence supports the agency’s determination that neither
   of the petitioners suffered harm that rose to the level of persecution. See
   Chen, 470 F.3d at 1134. Miranda-Valentin claims no past harm to herself, and
   the purported past persecution of her family members and partner cannot be
   imputed to her. See Morales v. Sessions, 860 F.3d 812, 816 (5th Cir. 2017).
   Melendes-Miranda suffered threats by gang members, but threats without
   physical harm are generally insufficient to establish past persecution. See
   Tesfamichael v. Gonzales, 469 F.3d 109, 114, 116-17 (5th Cir. 2006).
          Substantial evidence also supports the agency’s decision that the
   petitioners failed to establish a well-founded fear of persecution because
   internal relocation was reasonable for them. See 8 C.F.R. § 1208.13(b)(2)(ii)
   (2021). The evidence presented by the petitioners is that they both lived,
   without incident, in cities several hours away from where their family
   members were murdered. Furthermore, the petitioners have several family
   members, who are also Garifuna, currently living in Honduras without facing
   harm. Finally, the record indicates that the gangs and drug traffickers who
   murdered the petitioners’ family members did so because of land disputes as




                                           3
Case: 19-60568     Document: 00515768430          Page: 4   Date Filed: 03/05/2021




                                   No. 19-60568


   opposed to the victims’ Garifuna race. Thus, the petitioners cannot establish
   that they are entitled to asylum. See Zhang v. Gonzales, 432 F.3d 339, 344
   (5th Cir. 2005) (“To establish a well-founded fear of future persecution, an
   alien must demonstrate a subjective fear of persecution, and that fear must
   be objectively reasonable.” (quoting Zhao, 404 F.3d at 307)).
         Because the petitioners have not shown that they are eligible for
   asylum, they cannot meet the higher standard to show that they are eligible
   for withholding of removal. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th
   Cir. 2012). Therefore, Miranda-Valentin and Melendes-Miranda’s petition
   for review is DENIED.




                                        4